DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, 8, 15, and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to An intelligent distributed relay (IDR), comprising: a downlink (DL) amplify-and-forward branch configured to receive signals transmitted from a base station, and to re-transmit the received signals to one or more devices; and control chain circuitry configured to: extract control information using data decoded from a synchronization signal block (SSB) associated with one of the received signals transmitted from the base station, the control information including one or more parameters that define communications between the base station and the one or more devices; and execute one or more control functions using the extracted control information to adjust the manner in which the DL amplify-and-forward branch subsequently re-transmits received signals transmitted from the base station after the control information is extracted, wherein the control chain circuitry is configured to execute, as the one or more control functions, an acquisition of a synchronization with base station signal transmissions using the extracted control information, and wherein, upon acquiring synchronization with the base station signal transmissions, the control 
Regarding claims 6 and 8:
Claims 6 and 8 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein the control chain circuitry is configured to execute, as the one or more control functions, an acquisition of a synchronization with base station signal transmissions using the extracted control information, and wherein, upon acquiring synchronization with the base station signal transmissions, the control chain circuitry is further configured to execute, as the one or more control functions, an adjustment of transmit power of subsequently re-transmitted received signals transmitted from one of (i) the base station, or (ii) one of the one or more devices, during a guard period as recited in claim 15 for the same reason stated in claim 1 above.
Regarding claims 21-22:
Claims 21-22 are allowed as being dependent on claim 15.

Regarding claim 23:
Claim 23 is drawn to An intelligent distributed relay (IDR), comprising: a downlink (DL) amplify-and-forward branch coupled to an antenna array and configured to receive signals transmitted from a base station, and to re-transmit the received signals to one or more devices; and control chain circuitry configured to: extract control information using data decoded from a synchronization signal block (SSB) associated with one of the received signals transmitted from the base station, the control information including one or more parameters that define communications between the base station and the one 
Regarding claims 24-25:
Claims 24-25 are allowed as being dependent on claim 23.

Regarding claim 26:
Claim 26 is drawn to An intelligent distributed relay (IDR), comprising: a downlink (DL) amplify-and-forward branch including a filter bank sub-channelization circuitry and configured to receive signals transmitted from a base station, and to re-transmit the received signals to one or more devices; and control chain circuitry configured to: extract control information using data decoded from a synchronization signal block (SSB) associated with one of the received signals transmitted from the base station, the control information including one or more parameters that define communications between the base station and the one or more devices; and execute one or more control functions using the extracted control information to adjust the manner in which the DL amplify-and-forward branch subsequently re-transmits received signals transmitted from the base station after the control information is extracted, wherein the control chain circuitry is configured to execute, as the one or more control functions, an adjustment of filter tuning parameters associated with the filter bank sub- channelization 
Regarding claims 27-28:
Claims 27-28 are allowed as being dependent on claim 26.

Regarding claim 29:
Claim 26 is drawn to A non-transitory computer-readable medium associated with control chain circuitry of an intelligent distributed relay (IDR), the computer-readable medium having instructions stored thereon that, when executed by one or more components of the control chain circuitry, cause the IDR to: receive, via a downlink (DL) amplify-and-forward branch, signals transmitted from a base station, and to re-transmit the received signals to one or more devices; extract control information using data decoded from a synchronization signal block (SSB) associated with one of the received signals transmitted from the base station, the control information including one or more parameters that define communications between the base station and the one or more devices; and execute one or more control functions using the extracted control information to adjust the manner in which the DL amplify-and-forward branch subsequently re-transmits received signals transmitted from the base station after the control information is extracted, wherein the one or more control functions include an adjustment of predetermined codebook values used by an antenna array associated with the IDR to receive the signals transmitted from the base station to thereby modify a beamforming pattern used by the antenna array, the adjustment of the predetermined codebook values being performed for each received SSB associated with a respective one of the received signals transmitted from the base station. Closest prior art, Hoymann in view of Hakola, discloses A non-transitory computer-readable medium associated with control chain circuitry of an intelligent distributed relay (IDR), the 
Regarding claims 30-31:
Claims 30-31 are allowed as being dependent on claim 29.

Regarding claim 32:

Regarding claims 33-34:
Claims 33-34 are allowed as being dependent on claim 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633